Citation Nr: 0735329	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, 
type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
diabetes mellitus, type II; bilateral hearing loss; and 
tinnitus.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not shown to be 
etiologically related to active service.  

2.  The veteran's tinnitus is not shown to be etiologically 
related to active service.  

3.  The veteran's diabetes mellitus, type II, is not shown to 
be etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 4.87 (2007).

3. Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In March 2002, May 2002, June 2003, and March 2004 letters, 
VA informed the veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the veteran on June 2003 and March 2004 that fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2003 rating decision and August 2004 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Similarly, this notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records, 
VA treatment records, private treatment records, VA 
examinations, and various lay statements have been associated 
with the claims file.  In a September 2007 statement, the 
veteran's representative contends that the RO should obtain 
records of hospitalization identified by the veteran, and the 
veteran should be afforded a VA examination which addresses 
his diabetes mellitus prior to adjudication of the veteran's 
claim.  The Board notes in this respect, that in a May 2006 
statement, the veteran reported that he was hospitalized in 
August 1945 at a military hospital in Oceana, Shelton, or 
Norfolk, VA.  A review of the service medical records, 
however, shows that this record of hospitalization has 
already been associated with the claims file.  The record 
also shows that a VA examination addressing the veteran's 
claim of service connection for diabetes mellitus, type II 
was completed in May 2004; the examination reported has been 
associated with the record.  The Board upon reviewing the 
examination report finds that it is sufficient to properly 
adjudicate this matter.   Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

The record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including diabetes 
mellitus and sensorineural hearing loss, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In July 2002 and January 2003 statements in support of his 
claim, the veteran reported that he was told on the day of 
his discharge that he had a 10 percent hearing loss.  He 
reported exposure to noise as an aerial gunner radioman. 

The veteran's service medical records, however, do not 
reflect any hearing loss in service.  Whispered voice testing 
was 15/15 on a May 1943 pre-induction and July 1943 
enlistment examination, and was 15/15 upon separation in 
April 1946.  The service medical records contain no reports 
of tinnitus and contain no competent medical evidence of 
sensorineural hearing loss.  There is no evidence of hearing 
loss within one year of service separation. 

On the authorized VA audiological evaluation in September 
2002, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
60
LEFT
15
20
60
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right and 84 percent in the left ear.  The VA 
examiner diagnosed the veteran with bilateral high frequency 
sensorineural hearing loss.  The examiner stated that 
tinnitus with pitch and intensity matched to 4000 Hertz at 64 
decibel hearing loss in both ears.

During examination, the veteran reported that he was told 
that he had a hearing loss by the physician performing his 
discharge physical examination in 1946.  He reported that he 
experienced constant tinnitus for the last 10 years.  
Following discharge from service, the veteran had worked all 
his life on a farm.  He reported exposure to typical farm 
implement noise such as tractors and power tools without 
hearing protection devices.  The veteran's claims file was 
reviewed.  Service medical records showed normal hearing on 
his entrance and discharge examinations with no mention of a 
hearing disability, hearing concerns, or tinnitus.  

The examiner concluded that since the veteran's hearing 
examination was normal upon exit from service, as it was on 
entrance, it is as likely as not that factors other than 
military noise exposure caused changes in his hearing.  These 
factors may include occupational noise exposure or type II 
diabetes with renal failure and peripheral neuropathy.  

Private treatment records from the Monroe Clinic dated in May 
2001 note a history of tinnitus. VA and private treatment 
records dated form 1995 to 2006 do not otherwise reflect any 
treatment or evaluation for a hearing disability.  

Based on the veteran's audiological examination, it is clear 
that he has a current hearing disability.  On the veteran's 
September 2002 VA examination, auditory thresholds were 
greater than 40 decibels in two of the aforementioned 
frequencies for the right ear, in three frequencies for the 
left ear, and speech recognition scores under the Maryland 
CNC test were less than 94 percent in the left ear.  The 
examiner also indicated that the veteran has a current 
diagnosis of tinnitus.  However, competent medical evidence 
does not establish a nexus between the veteran's current 
hearing loss and tinnitus to noise exposure in service

Service medical records do not indicate any complaints, 
treatment, or diagnoses of hearing loss or tinnitus in-
service.  The record contains no evidence of sensorineural 
hearing loss within one year from the date of termination of 
service.  The medical record contains no evidence of 
diagnosis or treatment for hearing loss or tinnitus until 
2001, 55 years after the veteran's separation from service in 
1946.  Therefore, the Board finds that the record indicates 
that the veteran did not develop a hearing disability while 
in service or sensorineural hearing loss within one year of 
termination of service.  

Finally, no medical relationship has been established between 
the veteran's active duty and his current bilateral hearing 
loss or tinnitus. The VA examiner stated that it is as likely 
as not that factors other than military noise exposure caused 
changes in his hearing, including occupational noise 
exposure, type II diabetes with renal failure, and peripheral 
neuropathy.  The examiner based this opinion on a review of 
the veteran's medical history, including service medical 
records and the veteran's current medical records.  
Therefore, the Board finds that service connection for 
bilateral hearing loss and for tinnitus is not warranted.  

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  However, 
the most competent medical evidence of record does not relate 
current bilateral hearing loss or tinnitus to service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

2.  Diabetes Mellitus

The veteran's service medical records include a May 1943 pre-
induction examination, a July 1943 enlistment examination, an 
April 1946 separation examination, and clinical treatment 
records.  Service medical records do no reflect any 
complaints, treatment, or diagnoses relating to diabetes 
mellitus in service. 

The veteran has reported that he was hospitalized at the 
NAAS, Shelton, Oceana, or Norfolk, VA in August 1945 for 
blood and kidney disorders, and he reported that he was 
treated with penicillin.  In a September 2007 statement, the 
veteran's representative indicated that the veteran's 
hospitalization may be related to treatment for diabetes.  
The August 1945 hospitalization is documented in the 
veteran's service medical records, but does not indicate 
treatment relating to diabetes mellitus.  Service medical 
records do show that the veteran was hospitalized at the 
Naval Air Base, 5th ND, (NAAS, Oceana, or Norfolk, VA) with 
an admitting diagnosis of urethritis, acute, non-venereal in 
August 1945.  It was noted that urethral discharge began 
insidiously with a history of contact three weeks prior.  A 
smear showed gram-negative cocci of extra-cellular type only.  
The veteran was treated with penicillin.  He was discharged 
five days later.  The veteran was seen later the same month, 
with a diagnosis of urethritis, chronic, non-venereal.  
Follow-up notes indicate minimal urethral discharge which 
continued for approximately one week.  The veteran was then 
returned to duty.  

In a January 2003 statement, the veteran reported exposure to 
significant G forces in service when pulling out of dives 
from 12,000 feet to 2500 feet.  He indicated that would pass 
out and double over during these dives.  He stated that a 
flight surgeon told him that this was hard on the pancreas.  

VA and private treatment records dated from 1995 to 2006 
clearly reflect a current diagnosis of diabetes mellitus, 
type II.  The veteran's medical records show that he has a 
history of diabetes mellitus; however, the record does not 
reflect a diagnosis of diabetes mellitus until many years 
after the veteran's 1946 separation from service.  A May 1998 
treatment report from the Monroe Clinic indicates that the 
veteran had a past medical history of diabetes diagnosed in 
1965.  He was placed on insulin ten years prior.  An April 
2001 note from the Monroe Clinic indicates that the veteran 
was 75 years old at the time of the examination.  The 
treatment report stated under "History of Diabetes 
Mellitus" that the veteran was diagnosed with diabetes at 
age 55 after having weight loss, urinary frequency, and 
thirst.  He was initially hospitalized, had insulin to begin 
with, and then was placed on oral medications.  A February 
2002 treatment report reflects a diagnosis of adult onset 
diabetes mellitus.

A May 2004 VA examination was completed in conjunction with a 
review of the claims file.  The examiner noted the veteran's 
claim that his diabetes was due to significant "G" forces 
experienced during dive bombing missions.  The veteran 
claimed that his diabetes mellitus, diagnosed in 1979 or 
1980, was the result of damage to his pancreas that he 
experienced as a result of these missions.     

During examination, the veteran reported that he was 
diagnosed with diabetes in 1974, when he had routine blood 
work during a general physical.  He relayed his medical 
history, stating that he was initially treated with oral 
agents, but insulin was added in about 1979.  The veteran was 
examined and was diagnosed with type II diabetes mellitus.  
The examiner opined that there was no relationship between 
the veteran's diabetes and his military service.  She stated 
that she could find nothing in the medical literature 
relating G forces to disabilities.  The examiner further 
stated that any sort of significant pancreatic trauma could 
result in diabetes.  This would be a diabetes due to 
pancreatic insufficiency, similar to type I diabetes, and 
would be ketosis prone.  This would usually develop 
immediately after the injury or shortly after a period of 
severe pancreatitis.  It could not be managed for any period 
of time with oral agents.  

The veteran reported in a June 2003 statement that he was 
first diagnosed with diabetes mellitus in 23 years prior.  In 
a March 2004 statement the veteran indicated that he was 
diagnosed diabetic 25 years prior.  

Although the veteran has a current diagnosis of diabetes 
mellitus, diabetes mellitus was not incurred in service and 
did not manifest within one year of separation from service.  
The record instead indicates that diabetes mellitus was 
diagnosed at least 20 to 30 years after the veteran's 1946 
separation from service.  Finally, no nexus has been 
established between the veteran's currently diagnosed 
diabetes mellitus and service.  A May 2004 VA examiner opined 
that there no relationship between the veteran's diabetes and 
his military service, and indicated that there was no causal 
relationship between exposure to G forces and any possible 
pancreatic trauma and the veteran's diabetes mellitus.  

The Board has considered the veteran's statements in support 
of his claims.  However, these contentions are not supported 
by the medical evidence of record.  
Therefore, the Board finds that service connection for 
diabetes mellitus, type II is not warranted.

C.  Conclusion

Although the veteran does have current diagnoses of bilateral 
hearing loss, tinnitus, and diabetes mellitus, type II, 
medical evidence of record does not show that these 
disabilities were incurred or aggravated in service.  
Sensorineural hearing loss and diabetes mellitus did not 
manifest within a year following the veteran's separation 
from service, and no nexus has been established between the 
veteran's current disabilities and his service.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran has of bilateral hearing 
loss, tinnitus, and diabetes mellitus, type II etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for diabetes mellitus, type II is denied.




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


